Citation Nr: 1418354	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-44 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a foot disorder.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to March 2001 with the U.S. Marine Corps and from May 2007 to June 2008 as an activated member of the Army National Guard of South Carolina. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision denied service connection for a foot disorder, hypertension, and hair loss.  In October 2010, the Veteran submitted a Notice of Disagreement limiting his appeal to the foot disorder and hypertension issues.  

Review of the Veteran's Virtual VA file reveals no documents relevant to this appeal.

The Veteran testified before the undersigned Veterans Law Judge in July 2012.

The appeal as to hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

With resolution of the factual doubt in the Veteran's favor, pes planus was incurred or aggravated during the period of service from May 2007 to June 2008. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for pes planus are approximated. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that when he was activated during National Guard service in May 2007, he did not have any foot pain or similar symptoms. His service entrance examination dated in June 2006 confirms his account, because he then denied having, or ever having had, "foot trouble."  Service entrance examiners noted that his feet were normal on clinical examination. The Veteran apparently completed a period of approximately one year of mobilized service without recorded complaint of foot pain and was released from active service in June 2008. 

However, he has alleged then having foot pain. Approximately five months after his release from active duty in November 2008, National Guard physicians placed him on a temporary limited duty status ("profile"). In January 2009, he was placed on permanent profile for pes planus. In various submissions, the Veteran indicates continued treatment for this disorder since that time. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Further medical inquiry would not assist this determination. Service connection will be granted. The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate effective date and disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



ORDER

Service connection for pes planus is granted. 


REMAND

THE VETERAN IS ADVISED that there appears to be no information in his claims folder indicating that he had hypertension during either period of active service; that he specifically denied then having, or ever having had such symptoms during service medical examinations in June 1993, January 1995 and June 2006 and service department medical examiners found no hypertensive abnormalities.

THE VETERAN IS FURTHER ADVISED that in order to obtain service connection for the disorder, substantiating evidence would include any medical information or opinion that would link his disorder to service or observations of non-medically trained individuals that would reflect personal observations or recollections indicating the onset of his disorder during service or within approximately one year of his discharge. 

THE VETERAN IS FURTHER ADVISED that he should review the Statement of the Case issued by the RO in October 2010 for further information as to the reasons for the denial of his claim. As part of this remand, he will have an opportunity to submit further substantiating information and evidence. This includes, but is not limited to, any information by treating mental health care providers as to the effect of his service-connected PTSD (that is, whether PTSD may cause or worsen such hypertension). 
The claim of service connection for hypertension is REMANDED to the AMC for the following actions:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his hypertension that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

In particular, obtain all records from the Columbia VA Medical center dated prior to 2010.

2.  After the passage of a reasonable amount of time or upon the Veteran's response, schedule the Veteran for a VA examination to determine the whether hypertension 	WAS CAUSED OR AGGRAVATED BY ACTIVE SERVICE, OR BY THE VETERAN'S SERVICE-CONNECTED PTSD.  The following considerations govern:

a.  The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b.  The examiner must state the medical and factual basis or bases for any opinions rendered based on clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c.  If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, they must provide a complete explanation for any such opinion, indicating whether the inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research. The examiner's attention is called to the following:

(i) The Veteran testified that he was diagnosed with hypertension within one year of returning from Iraq in 2008.  See July 2012 hearing transcript.

(ii) The Veteran is in receipt of service connection for PTSD.

d.  The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Was the Veteran's hypertension incurred in or is it etiologically related to his period of service? 

(ii) Was the Veteran's hypertension CAUSED BY OR PERMANENTLY WORSENED by his service-connected PTSD?

3.  Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

4.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


